DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2013/0302401 A1, cited in IDS).
Regarding claims 1-7, Ma teaches an amine in the presence of a diepoxide [0008], wherein the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], which reads on an epoxy resin composition comprising a resin component comprising at least one epoxy resin and a hardener component comprising at least one amine of formula (I) where X is 1,2-ethylene, R is a hydrogen radical, A is a five-membered cycloalkyl radical having 4 carbon atoms and in the ring contains an oxygen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy, and dialkylamino having 1 to 18 carbon atoms, and n is 0 as claimed, wherein A is a five-membered cycloalkyl radical having 4 carbon atoms and one oxygen atom as claimed, wherein A is a tetrahydrofuran-2-yl radical as claimed.
Regarding claim 8, the limitation wherein the amine of the formula (I) is obtained from the reductive alkylation of 1,2-ethylenediamine or 1,2-propylenediamine with at least one aldehyde or ketone of the formula (II) and hydrogen, where G is A or an unsaturated radical which can be hydrogenated to A is a product-by-process limitation. The product of the product-by-process limitation is the amine of the formula (I). Since Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092] reads on at least one amine of formula (I) where X is 1,2-ethylene, R is a hydrogen radical, A is a five-membered cycloalkyl radical having 4 carbon atoms and in the ring contains an oxygen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy, and dialkylamino having 1 to 18 carbon atoms, and n is 0 as claimed, the product of the product-by-process limitation is the same as Ma’s amine. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113(I)). The patentability of a product does not depend on its method of production (MPEP 2113(I)). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I))." Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
Regarding claim 9, the limitation wherein 1,2-ethylene- diamine or 1,2-propylenediamine is used in a stoichiometric excess over the carbonyl groups and the excess is removed distillatively after the reduction is a product-by-process limitation. The product of the product-by-process limitation is the amine of the formula (I). Since Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092] reads on at least one amine of formula (I) where X is 1,2-ethylene, R is a hydrogen radical, A is a five-membered cycloalkyl radical having 4 carbon atoms and in the ring contains an oxygen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy, and dialkylamino having 1 to 18 carbon atoms, and n is 0 as claimed, the product of the product-by-process limitation is the same as Ma’s amine. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113(I)). The patentability of a product does not depend on its method of production (MPEP 2113(I)). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I))." Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
Regarding claim 15, Ma teaches that the amine is in the presence of a diepoxide without solvent [0008], wherein the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], which reads on the epoxy resin composition as claimed in claim 1, which contains 0 weight% of a diluent as claimed

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0302401 A1, cited in IDS).
Regarding claim 10, Ma teaches an amine that is for reacting with a diepoxide [0008], wherein the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], which reads on a hardener for epoxy resins, comprising at least one amine of the formula (I) where X is 1,2-ethylene, R is a hydrogen radical, A is a five-membered cycloalkyl radical having 4 carbon atoms and the ring contains an oxygen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy, and dialkylamino having 1 to 18 carbon atoms, and n is 0 as claimed. Ma teaches that optionally two or more different amines are used [0008], which suggests mixing Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 with one or more different amines before the amines are reacted with Ma’s diepoxide, which suggests the hardener for epoxy resins, further comprising at least one further amine not corresponding to the formula (I) as claimed.
Ma does not teach a specific embodiment of the hardener for epoxy resins, further comprising at least one further amine not corresponding to the formula (I) and/or at least one accelerator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to mix Ma’s one or more different amines with Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 before the amines are reacted with Ma’s diepoxide, which would read on the hardener for epoxy resins, further comprising at least one further amine not corresponding to the formula (I) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying reactive properties of Ma’s amine that is reacted with Ma’s diepoxide because Ma teaches that the amine is for reacting with a diepoxide [0008], wherein the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], and that optionally two or more different amines are used [0008].
Regarding claim 11, Ma teaches that optionally two or more different amines are used [0008] and that optionally one of the amines is 
    PNG
    media_image2.png
    123
    139
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    121
    141
    media_image3.png
    Greyscale
 [0092], which suggests mixing Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 with Ma’s amine that is 
    PNG
    media_image2.png
    123
    139
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    121
    141
    media_image3.png
    Greyscale
 before the amines are reacted with Ma’s diepoxide, which suggests wherein the further amine is selected from 1,2-diaminocyclohexaene as claimed.
Ma does not teach a specific embodiment wherein the further amine is selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to mix Ma’s amine that is 
    PNG
    media_image2.png
    123
    139
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    121
    141
    media_image3.png
    Greyscale
 with Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 before the amines are reacted with Ma’s diepoxide, which would read on wherein the further amine is selected from 1,2-diaminocyclohexaene as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying reactive properties of Ma’s amine that is reacted with Ma’s diepoxide because Ma teaches that the amine is for reacting with a diepoxide [0008], wherein the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], that optionally two or more different amines are used [0008], and that optionally one of the amines is 
    PNG
    media_image2.png
    123
    139
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    121
    141
    media_image3.png
    Greyscale
 [0092].
Regarding claim 13, Ma teaches that optionally two or more different amines are used [0008], which suggests mixing Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 with one different amine before the amines are reacted with Ma’s diepoxide, which suggests wherein the hardener contains greater than 0 to less than 100 weight% of the amine of the formula (I) based on the reactive constituents of the hardener.
Ma does not teach a specific embodiment wherein the hardener contains 5 to 65 weight% of the amine of the formula (I) based on the reactive constituents of the hardener. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to mix Ma’s one different amine with Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 before the amines are reacted with Ma’s diepoxide, such that the amount of Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 is the same as the amount of Ma’s one different amine, which would read on wherein the hardener contains 50 weight% of the amine of the formula (I) based on the reactive constituents of the hardener as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying reactive properties of Ma’s amine that is reacted with Ma’s diepoxide because Ma teaches that the amine is for reacting with a diepoxide [0008], wherein the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], and that optionally two or more different amines are used [0008]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been obvious to try an amount of Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 that is the same as the amount of Ma’s one different amine because if one of ordinary skill in the art were to use two amines, one of ordinary skill in the art would have needed to select an amount of each amine, and the most obvious amount to try first is identical amounts of each amine. Also, Ma teaches that development of new polycations, in particular, those with improved immune-compatibility, will have a tremendous impact in biomedical applications [0003], and that their invention originates from the discovery that poly(beta-amino alcohols) for biomedical applications may be prepared by reacting an amine with a diepoxide [0004], which means that before the effective filing date of the claimed invention, there had been a recognized problem or need in the art, that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 14 of U.S. Patent No. 11,046,809 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a method comprising hardening at least one epoxy resin with a hardener comprising an amine of formula (I), 
    PNG
    media_image4.png
    166
    527
    media_image4.png
    Greyscale
 where: X is 1,2-ethylene or 1,2-propylene, R is a hydrogen radical or is a hydrocarbon radical having 1 to 6 carbon atoms, A is a five-, six- or seven-membered cycloalkyl radical having 4 to 7 carbon atoms and the ring contains an oxygen, sulfur, or nitrogen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy, and dialkylamino having 1 to 18 carbon atoms, and n is 0 or 1 or 2 or 3 (claim 1), which reads on an epoxy resin composition comprising a resin component comprising at least one epoxy resin and a hardener component comprising at least one amine of the formula (I),where X is 1,2-ethylene or 1,2-propylene, R is a hydrogen radical or is a hydrocarbon radical having 1 to 6 carbon atoms, A is a five-, six- or seven-membered cycloalkyl radical having 4 to 7 carbon atoms and in the ring contains an oxygen, sulfur or nitrogen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy and dialkylamino having 1 to 18 carbon atoms, and n is 0 or 1 or 2 or 3 as claimed.
The patent claims a cured composition obtained from the curing of an epoxy resin composition or of a coating comprising the epoxy resin composition, wherein the epoxy resin composition comprises a resin component comprising at least one epoxy resin and a hardener component comprising at least one amine of formula (I): 
    PNG
    media_image5.png
    133
    425
    media_image5.png
    Greyscale
 where: X is 1,2-ethylene or 1,2-propylene, R is a hydrogen radical or is a hydrocarbon radical having 1 to 6 carbon atoms, A is a five-, six- or seven-membered cycloalkyl radical having 4 to 7 carbon atoms and the ring contains an oxygen, sulfur, or nitrogen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy, and dialkylamino having 1 to 18 carbon atoms, and n is 0 or 1 or 2 or 3, wherein the epoxy resin composition contains not more than 5 weight % of a diluent (claim 14), which reads on an epoxy resin composition comprising a resin component comprising at least one epoxy resin and a hardener component comprising at least one amine of the formula (I),where X is 1,2-ethylene or 1,2-propylene, R is a hydrogen radical or is a hydrocarbon radical having 1 to 6 carbon atoms, A is a five-, six- or seven-membered cycloalkyl radical having 4 to 7 carbon atoms and in the ring contains an oxygen, sulfur or nitrogen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy and dialkylamino having 1 to 18 carbon atoms, and n is 0 or 1 or 2 or 3 as claimed, and the epoxy resin composition as claimed in claim 1, which contains not more than 5 weight% of a diluent as claimed.

Claims 10-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of U.S. Patent No. 11,046,809 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a hardener for epoxy resins, comprising at least one amine of formula (I): 
    PNG
    media_image6.png
    168
    528
    media_image6.png
    Greyscale
 where: X is 1,2-ethylene or 1,2-propylene, R is a hydrogen radical or is a hydrocarbon radical having 1 to 6 carbon atoms, A is a five-, six- or seven-membered cycloalkyl radical having 4 to 7 carbon atoms and the ring contains an oxygen, sulfur, or nitrogen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy, and dialkylamino having 1 to 18 carbon atoms, and n is 0 or 1 or 2 or 3, and at least one further amine not corresponding to the formula (I), and/or at least one accelerator, wherein the hardener is a fluid and contains not more than 5 weight % of a diluent, and wherein the further amine is an adduct, containing at least three amine hydrogens, of at least one polyamine having 2 to 12 carbon atoms and at least one epoxide (claim 9), which reads on a hardener for epoxy resins, comprising at least one amine of the formula (I), where X is 1,2-ethylene or 1,2-propylene, R is a hydrogen radical or is a hydrocarbon radical having 1 to 6 carbon atoms, A is a five-, six- or seven-membered cycloalkyl radical having 4 to 7 carbon atoms and in the ring contains an oxygen, sulfur or nitrogen atom, Y is identical or different radicals selected from the group consisting of alkyl, alkoxy and dialkylamino having 1 to 18 carbon atoms, and n is 0 or 1 or 2 or 3, and at least one further amine not corresponding to the formula (I), and/or at least one accelerator as claimed, wherein the further amine is selected from adducts of polyamines with epoxides as claimed, wherein the further amine is an adduct, containing at least three amine hydrogens, of at least one polyamines having 2 to 12 carbon atoms and at least one epoxide as claimed.

Allowable Subject Matter
Claims 12 and 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the nonstatutory double patenting rejection set forth in this Office action was overcome with a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, Ma et al. (US 2013/0302401 A1, cited in IDS) renders obvious the hardener as claimed in claim 10 as explained above.
Ma does not teach wherein the further amine is an adduct, containing at least three amine hydrogens, of at least one polyamine having 2 to 12 carbon atoms and at least one epoxide. Although Ma teaches that the amine is for reacting with a diepoxide [0008], that the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], and that optionally two or more different amines are used [0008], reacting Ma’s amine with Ma’s diepoxide would produce an adduct, containing at least three amine hydrogens, of at least one polyamine having 2 to 12 carbon atoms and at least one epoxide, but Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 would be consumed and would not be present with the adduct, and the presence of Ma’s diepoxide with Ma’s amine that is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
  would not read on a hardener for epoxy resins. Ma and the prior art of record do not teach or suggest using a further amine that is an adduct, containing at least three amine hydrogens, of at least one polyamine having 2 to 12 carbon atoms and at least one epoxide in combination with the hardener as claimed in claim 10.
Regarding claim 14, Ma et al. (US 2013/0302401 A1, cited in IDS) teaches the epoxy resin composition as claimed in claim 1 as explained above.
Ma does not teach a cured composition obtained from the curing of the epoxy resin composition as claimed in claim 1. Although Ma teaches an amine in the presence of a diepoxide [0008], wherein the amine is 
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
 [0092], there would have been no teaching, suggestion, or motivation for one of ordinary skill in the art to have cured Ma’s diepoxide in the presence of Ma’s amine that is  
    PNG
    media_image1.png
    104
    324
    media_image1.png
    Greyscale
. This is because Ma teaches reacting one or more equivalents of the amine with one or more equivalents of the diepoxide under suitable conditions to form a poly(beta-amino alcohol) [0008], and that their invention pertains to poly(beta-amino alcohols) [0004], which does not read on a cured composition obtained from the curing of the epoxy resin composition as claimed in claim 1. Furthermore, if one of ordinary skill in the art were to cure Ma’s diepoxide in the presence of Ma’s amine, it would interfere with formation of Ma’s poly(beta-amino alcohol) and would therefore render Ma’s invention unsatisfactory for its intended purpose. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification (MPEP 2143.01(V)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767